Case: 12-20720       Document: 00512204516         Page: 1     Date Filed: 04/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2013

                                     No. 12-20720                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CATHY CATCHING,

                                                  Plaintiff-Appellant
v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1693


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Cathy Catching appeals the judgment of the district
court dismissing her action based on her claim of disability under Title II of the
Social Security Act, which was denied initially by the Administrative Law Judge.
We have reviewed the record on appeal, including, inter alia, the extensive
transcript and the 64-page Memorandum Recommendation of the Magistrate


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20720    Document: 00512204516     Page: 2   Date Filed: 04/10/2013



                                 No. 12-20720

Judge which patiently sets out in extreme detail the relevant facts and findings
regarding Catching’s conditions, principal among which are chronic fatigue
syndrome and fybromyalgia. In the end, we find no reversible error, concluding
that, as the Commissioner’s brief summarizes, “Catching fails to prove that her
alleged chronic fatigue syndrome and fibromyalgia equated to medically
determinable impairments” and “fails to point to any medical evidence that
suggests chronic fatigue syndrome or fybromyalgia caused additional functional
limitations not already included in the ALJ’s residual functional capacity
finding.”
AFFIRMED.




                                       2